DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the amendments/remarks filed on 03/24/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 17-20  are also rejected under 35 U.S.C. 112(b) as the inherent the deficiencies of independent claim 16.


Claim 16 recites the limitation “the prevailing operating conditions ".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claim(s) 1, 4, 6-9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOERGER et al. [US 20160380551 A1] in view of Norrga [US 20120195084 A1].
1.  HOERGER et al. [US 20160380551 A1] discloses [Figs. 1-3, 5-6, 9], Modular multilevel converter for converting an AC voltage into a DC voltage, or vice versa with a number of converter branches (see Fig. 3, 2), whereby each converter branch contains a number of submodules (7), whereby each submodule is formed from a bridge circuit (as 7, see Fig. 6) with at least two power semiconductor switches (71), and with a controller (31, 32) for controlling the operation of the multipoint power converter, whereby the controller has a control logic (see Fig. 9) arranged to control the branch current through the power converter branches such that a unipolar current flows through each power converter branch. 
HOERGER fails to disclose, unidirectional branch current.
Norrga [US 20120195084 A1] teaches [2-3, 6], unidirectional branch current. (see Abstract; paras. 0008, 0038, 0041, 0044, claim 12)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of HOERGER to include the submodule circuitry of Norrga, because it provides simplified control for improved converter functionality.
4.    HOERGER et al. [US 20160380551 A1] discloses [Figs. 1-3, 5-6, 9], The modular multipoint power converter according to claim 1, wherein each converter branch has a series connection of at least two submodules, whereby a first AC voltage terminal of at least one 
5 HOERGER et al. [US 20160380551 A1] discloses [Figs. 1-3, 5-6, 9], The modular multipoint power converter according to claim 1, wherein it has a plurality of phases corresponding to a plurality of phase branches, connected between a positive and a negative intermediate circuit DC voltage terminal of the multipoint power converter, whereby each phase branch is formed from two similar converter branches series connected to each other, and a connection point between the two converter branches of each phase branch is connected to an AC terminal of the multipoint power converter. (see Fig. 3)
6.    HOERGER et al. [US 20160380551 A1] discloses [Figs. 1-3, 5-6, 9], The modular multipoint power converter according to claim 1, characterized in that each submodule comprises:
a half-bridge circuit (of Fig.5) with two parallel power semiconductor branches connected between a first and a second DC node of the submodule and in which, in each case, at least one controllable power semiconductor switch is arranged, to which a free-wheeling diode is connected in antiparallel; and
a capacitor (72) in parallel to the half-bridge circuit is connected between the first and second DC nodes. (see Fig. 5)
7.    HOERGER et al. [US 20160380551 A1] discloses [Figs. 1-3, 5-6, 9], The modular multipoint power converter according to claim 6, wherein each power semiconductor branch has two series-connected power semiconductor switches, each assigned to an antiparallel free-wheeling diode whose connection points form a first or second AC voltage terminal of the submodule. (see Fig. 6)
8.    HOERGER et al. [US 20160380551 A1] discloses [Figs. 1-3, 5-6, 9], The modular multipoint power converter according to claim 6, wherein the bridge circuit has a first power semiconductor branch  with a series circuit of a first power semiconductor switch and a first diode and a second power semiconductor branch has a series circuit comprising a second power a semiconductor switch and a second diode, whereby the first and second diodes are arranged in a bridge diagonal of the bridge circuit and each power semiconductor switch is assigned to an antiparallel free-wheeling diode, whereby 
a connection point between the first power semiconductor switch and the first diodes forms a first AC voltage terminal of the submodule and a connection point between the second power semiconductor switch and the second diodes forms a second AC voltage terminal of the submodule. (see Fig. 6)
9.     The modular multipoint power converter according to claim 1, wherein it comprises a monitoring device (of Fig. 7, e.g. 9) for monitoring at least one characteristic variable of at least one branch current by a converter branch of the plurality of converter branches. (see Fig. 7, para. 0056-0057)

16.    HOERGER et al. [US 20160380551 A1] discloses [Figs. 1-3, 5-6, 9], A method of operating a modular multipoint power converter including a number of converter branches (see Fig. 3, 2) having a number of submodules, whereby each submodule is formed from a bridge circuit (as 7, see Fig. 6) with at least two power semiconductor switches, whereby the method includes: Controlling the power semiconductor switches of all submodules depending on the prevailing operating conditions (via target value, see para. 0056-0057) to operate the power converter in order to convert an input-side AC voltage of the multipoint power converter into an output-side DC voltage (as output of 2 via SP/SN) or vice versa; and controlling or regulating the branch currents through the converter branches such that a unipolar current flows through the converter branches in each case. 
Norrga [US 20120195084 A1] teaches [2-3, 6], unidirectional branch current. (see Abstract; paras. 0008, 0038, 0041, 0044, claim 12)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of HOERGER to include the submodule circuitry of Norrga, because it provides simplified control for improved converter functionality.



Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOERGER et al. [US 20160380551 A1] in view of FRIEDRICH [US 20170214311 A1].
10.    HOERGER fails to disclose, The modular multipoint power converter according to claim 8, wherein the monitoring device is adapted to measure the branch current directly in each converter branch or an intermediate circuit DC current and phase currents at all AC phase outputs of the multipoint power converter.
FRIEDRICH [US 20170214311 A1] teaches [2-3], wherein the control device comprises a regulating device (51) for regulating the branch current through the plurality of converter branches based on the at least one characteristic variable (as phase current or voltage values) of the at least one branch current. (see para. 0044)

11.    HOERGER fails to disclose, The modular multipoint power converter according to claim 9, wherein the control device comprises a regulating device for regulating the branch current through the plurality of converter branches based on the at least one characteristic variable of the at least one branch current. 
FRIEDRICH [US 20170214311 A1] teaches [2-3], wherein the control device comprises a regulating device (51) for regulating the branch current through the plurality of converter branches based on the at least one characteristic variable (as phase current or voltage values) of the at least one branch current. (see para. 0044)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of HOERGER to include the  power regulator of FRIEDRICH, because it provides improved phase voltage linearity for better power efficiency to a load.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOERGER et al. [US 20160380551 A1] in view of Dommaschk et al. [US 20100118578 A1].
12.    HOERGER fails to disclose, The modular multipoint power converter according to claim 1, wherein the control logic controls the branch current by increasing a DC component of the branch current or the intermediate circuit DC current.
Dommaschk et al. [US 20100118578 A1] teaches, wherein the control logic controls the branch current by increasing a DC component of the branch current or the intermediate circuit DC current. (see col. 3, lines 20-29)
.

Allowable Subject Matter
Claim(s) 3, 5-7, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/HENRY E LEE III/Examiner, Art Unit 2838